ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s amendments filed 22 November 2021 in regards to claim 18 overcome the previous 35 U.S.C. 112(a) rejection.
Applicant’s amendments filed 22 November 2021 in regards to claim 11 overcome the previous 35 U.S.C. 112(d) rejection.
Applicant’s amendments filed 22 November 2021 in regards to claim 1 incorporate changes that were indicated by the Office as overcoming the previous prior art rejections in the interview summary filed 03 November 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven B. Chang (Reg. No. 59,423) on 24 February 2022.

The application has been amended as follows: 
In the claims:
In claim 1, 3rd to last line, --after the machining the cavity, -- has been added before “machining”.
In claim 1, 2nd to last line, the comma has been deleted.

Claim 7 has been cancelled.
In claim 8, “part according to claim 7” has been changed to --manufacturing method 
In claim 8, “the first face of the solid attachment plate comprises attachment lugs, so as to be able to attach the solid attachment plate to the conduit through pin bushings” has been changed to --the machining the first face forms attachments lugs for attaching the solid attachment plate to the conduit through pin bushings--.

Claim 9 has been cancelled.

Claim 10 has been cancelled.

In claim 23, line 1, “part according to claim 9” has been changed to --manufacturing method according to claim 8--.
In claim 23, “the solid attachment plate comprises six attachment lugs, each attachment lug being attached to the conduit through pin bushings” has been changed to --the attachment lugs comprise six attachment lugs--.

In claim 25, line 3, “providing” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1, 6, 8, 11, 13, 14, 16-23, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art neither anticipates nor renders obvious the combination of limitations of claim 1 that includes: 
“after the providing of the rough casted, solid attachment plate and the outer shroud, welding the second face of the solid attachment plate on the outer shroud such that the orifice of 
after the assembling of the solid attachment plate to the outer shroud, machining a cavity in the solid attachment plate such that the cavity is centered with the orifice of the outer shroud, the cavity being a through-cavity extending from the first face to the second face of the solid attachment plate; and
after the machining the cavity, machining the first face of the solid attachment plate to form an attachment area for attaching the conduit to the solid attachment plate such that the attachment area is centered with the orifice of the outer shroud”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Simonds et al. (US 10,202,857) discloses a gas turbine engine vane assembly in which holes 128 in one element are drilled using holes 132 in a separate element as guides in order to ensure alignment of holes 128 and holes 132 (note: Simonds et al. does not resolve the aforementioned deficiencies of the prior art in regards to the claimed “welding” and the order of operations required by the “after” phrases)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745